Citation Nr: 1021683	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a head injury with 
migraines.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran was scheduled to present testimony at a video 
conference hearing before a Veterans Law Judge in July 2007.  
However, the Veteran failed to report to the hearing.  As the 
Veteran has not requested that the hearing be rescheduled, 
the Board deems the Veteran's request for such a hearing to 
be withdrawn.  See 38 C.F.R. § 20.704 (2009).

The issue of entitlement to service connection for scars has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to service connection for a back 
disability, a head injury with migraines, and PTSD with 
depression.

The Veteran contends that these three disabilities originated 
from being physically attacked during a racially motivated 
prisoner riot which took place when he served as a penal 
guard with the 2nd Battalion, 4th Marines, 3rd Marine Division 
while on board either the USS Tripoli or the USS New Orleans.  
Specifically, he alleges that during this riot, he was 
stabbed in the side with a knife, hit in the head and chin 
with something (which caused his head to be "busted open," 
his chin to split open, and his tongue to be almost bitten 
off), and beaten "black and blue" and unconscious, 
resulting in permanent scars and bad memories.  He claims 
that he received treatment on board his ship, as well as at 
Okinawa, Japan and Camp Pendleton, Virginia on several 
occasions.  His service personnel records confirm that he 
served aboard the USS Tripoli from July 20, 1972 to July 25, 
1972, that he served aboard the USS New Orleans from August 
5, 1972 to October 14, 1972, and that he was stationed in 
Okinawa and Camp Pendleton thereafter.

The service treatment records that have been associated with 
the claims file consist of a July 1971 enlistment 
examination, a July 1971 report of medical history, a July 
1971 audiogram, a July 1971 dental examination, and two 
September 1971 notations of dental treatment.  These service 
treatment records are all negative for any complaints, 
findings, or treatment of any back, head, or psychiatric 
disabilities.  The Board notes that the rest of the Veteran's 
service treatment records were found to be unavailable.  
After several unsuccessful attempts to locate and obtain such 
records from the National Personnel Records Center as well as 
from the Veteran himself, the RO issued a memorandum in 
October 2004 which outlined a formal finding of 
unavailability for these missing service treatment records.

With regard to a back disability, post-service VA treatment 
records dated from January 1996 through May 2003 reflect the 
Veteran's ongoing complaints of chronic low back pain.  In 
January 1996, he complained of having low back pain for 
months, and it was noted that he had lifted something at 
work.  In February 1996, he complained of a history of low 
back pain for one year, and X-rays of his lumbosacral spine 
revealed degenerative changes.  Later in February 1996, it 
was noted that the Veteran had an 8-month history of 
spontaneous low back pain and that he had seen two doctors in 
Paragould, Arkansas.  In August 2002, it was noted that he 
had initially started using heroin two years prior for relief 
of back pain, and he was diagnosed with a herniated lumbar 
disc.  In September 2002, it was noted that he had a 
herniated lumbar disc from 1992 and chronic back pain because 
of that.  In March 2003, X-rays of the Veteran's lumbar spine 
revealed spondylolisthesis and degenerative disc disease, and 
it was also noted on a March 2003 MRI report that he had a 
pertinent past history of an injury with lifting.  Later in 
March 2003, he reported a 10-year history of back pain.  In 
May 2003, the Veteran stated that he had a crooked spine and 
had always failed his physicals because of it, that he had a 
bulging disc, and that he had had constant pain for the last 
10 years and had gotten on heroin to deal with it.  In 
addition, during a May 2005 VA PTSD examination, the Veteran 
complained of back pain, and it was reported that he began to 
use opium and heroin in service when his ship was around 
Vietnam.

With regard to a head injury with migraines, an August 2002 
VA treatment record noted that the Veteran had an old 
recovered posterior head injury with small bump, and an 
accompanying physical examination revealed a small bump on 
his posterior head.  During a May 2005 VA PTSD examination, 
he complained of migraine headaches and reiterated that he 
had bitten his tongue during the alleged riot in service on 
board his ship.

With regard to the claimed psychiatric disorder, post-service 
VA treatment records dated from March 1996 through March 2003 
reflect the Veteran's ongoing treatment for psychiatric 
issues as well as for drug and alcohol abuse.  In March 1996, 
he was diagnosed with psychosis secondary to drugs.  Later in 
March 1996, he was again diagnosed with substance-induced 
psychosis, and it was noted that he had a long history of 
alcohol abuse as well as two prior rehabilitations at the 
private Rockford Memorial Hospital in Rockford, Illinois.  In 
August 2002, it was noted that the Veteran first began to use 
alcohol at the age of 16 or 17 and had received inpatient 
treatment for alcohol abuse in 1986.  In September 2002, he 
was diagnosed with polysubstance dependence and substance-
induced mood disorder, though it was noted that he may also 
have a depression independent of his substance-induced 
depression.  In October 2002, he was diagnosed with major 
depression.  In December 2002, it was noted that the Veteran 
had been treated for psychiatric problems starting in 1994, 
when he had depression and hallucinations and was diagnosed 
with schizoaffective disorder.  It was also noted in December 
2002 that he had previously gone through rehabilitation for 
drug and alcohol abuse at Rockford Memorial Hospital as well 
as at VA facilities.  In February 2003, the Veteran reported 
that his trauma issues included the witnessing his father's 
death, the loss of his sister (both deaths occurred when he 
was a child), his mother's current illness, and racism in the 
Marines, and he was diagnosed with depressive disorder not 
otherwise specified.  In March 2003, he expressed that his 
anger had started with the early death of his father, and 
that this tragedy (as well as the death of his sister) were 
followed by traumatic events in the service where he 
encountered racism and injuries as a Marine penal guard.

Thereafter, the Veteran underwent a VA PTSD examination in 
May 2005, during which he described a long history of having 
had a very difficult relationship to African-American sailors 
and Marines.  He reported that this problem had started in 
basic training and that he had once received a "blanket 
party."  He admitted that he had hated blacks for years and 
was terrified by them.  He also mentioned being beaten and 
stabbed during the riot on his ship in service.  It was noted 
that his alcohol use had started in school and was 
exacerbated in the Marines, and that he began to use opium 
and heroin in service when his ship was around Vietnam.  The 
major trauma in his life was summarized as the loss of his 
father, as well as his drug and alcohol history and his fear 
of African-Americans.  The examiner diagnosed the Veteran 
with alcohol and drug dependence in current remission, and 
depression not otherwise specified.  The examiner noted that 
the Veteran had had a difficult time while in military 
service (including getting into tense racial relationships 
where he had felt threatened time and again, racial violence, 
rioting, and alleged physical attacks), but that this did not 
amount to a category A trauma for PTSD and was decidedly 
secondary in importance when compared to the trauma of losing 
his father at age 6.  The examiner also noted that the 
Veteran's symptoms were consistent with depression as well as 
a lifelong history of alcohol and drug problems.

The Board is mindful that, in a case such as this where 
service treatment records are unavailable, VA has a 
heightened obligation to assist the Veteran in the 
development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  In the current case, the evidence of record reflects 
that the Veteran currently suffers from a back disability, 
migraine headaches, and depression.  The Veteran contends 
that these three disabilities originated from being 
physically attacked during a riot on board his ship in 
service.  It appears from the record that the RO attempted to 
verify the occurrence of this riot through Internet searches, 
but such searches yielded negative results, and no further 
development was undertaken in this regard.

The Board notes that the RO's search indicated that there 
were no command histories for 1972.  The printout reveals no 
mention of any dates later than 1969.  It is unclear whether 
no command histories exist after 1969, or whether the search 
was incomplete.  Moreover, if the USS Tripoli or the USS New 
Orleans are Navy ships upon which the Veteran served with his 
Marine unit, then a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) can be made (via 
mail) at 7701 Telegraph Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3852.  If not, then a request should be 
conducted with the National Archives and Records 
Administration (NARA), Attention: Modern Military Records, 
8601 Adelphi Road, College Park, MD 20740-6001.  The Veteran 
should also be advised that he can submit "buddy statements" 
to support his account of the alleged in-service riot.

After the above development is undertaken, if the evidence 
indicates that the alleged riot occurred, then the Veteran 
should be afforded appropriate VA examinations with medical 
opinions in order to determine whether his claimed conditions 
are related to an incident of service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For all three claims on appeal, relevant ongoing medical 
records should also be obtained, to include VA treatment 
records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand, the RO/AMC should provide 
corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises him that a 
disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for a back disability, a head injury, 
migraine headaches, or any psychiatric 
disabilities at any time during or after 
service.  After securing any necessary 
release, the RO/AMC should obtain any 
records identified which are not 
duplicates of those contained in the 
claims file.  In addition, obtain all 
available VA treatment records from the VA 
Medical Center in North Chicago, Illinois, 
as well as current VA treatment records 
from the VA Medical Centers in Memphis, 
Tennessee (dating since March 1996); 
Hines, Illinois (dating since October 
2002); and Milwaukee, Wisconsin (dating 
since May 2003).

3.  Advise the Veteran that he can 
submit "buddy statements" from his 
fellow soldiers containing verifiable 
information to support his account of 
the alleged in-service riot.

4.  The RO/AMC should undertake all 
appropriate development in order to verify 
the Veteran's claimed stressor of rioting 
on board the USS Tripoli for the month of 
July 1972 and the USS New Orleans from 
August 1972 through October 1972.  
Pursuant to this process, if these ships 
are Navy ships, then the RO/AMC should 
contact JSRRC at 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3852 (see M21-MR, IV.ii.1.D.15 
indicating request should not be made via 
the PIES/DPRIS interface) and request 
verification of the claimed stressor, to 
include providing deck logs for the 
periods in question.  In addition, a 
request for verification of the claimed 
stressor should be made to the National 
Archives and Records Administration, 
Attention: Modern Military Records, 8601 
Adelphi Road, College Park, MD 20740-6001.  
If any requested records are unavailable, 
then the file should be annotated as such 
and the Veteran should be so notified.

5.  After the development above has been 
completed, if and only if the evidence 
indicates that the alleged riot occurred, 
then the Veteran should be scheduled for 
appropriate VA examinations to determine 
the nature and extent of his claimed back, 
head/headache, and psychiatric 
disabilities, and to obtain an opinion as 
to whether any such disorders are possibly 
related to service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  A 
rationale for all opinions expressed 
should be provided.

6.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

